Citation Nr: 0415567	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  03-12 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to an increased rating for a disfiguring 
scar, status-post basal cell removal, lower lip and chin with 
retraction of lower lip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from March 1974 to 
September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  Hemorrhoids were shown approximately one year after 
active military service and are not shown to be related to 
that service.

2.  The veteran's disfiguring scar, status-post basal cell 
carcinoma removal, lower lip and chin with retraction of the 
lower lip is manifested by a well-healed scar that measures 4 
centimeters in length by 0.1 centimeter in width, and is 
disfiguring in that it contributes to a droop of the lower 
lip on the right side.  The scar is not adherent or tender, 
and there is no tissue loss or keloid.


CONCLUSIONS OF LAW

1.  The veteran does not have hemorrhoids that are the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

2.  The criteria for an evaluation in excess of 10 percent 
for a disfiguring scar, status-post basal cell carcinoma 
removal, lower lip and chin with retraction of the lower lip 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.118, Diagnostic Code 7800 (2002); 38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  
Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2003) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Service connection may also be established on the basis of 
38 C.F.R. §3.303(b) if a condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates a present disability to symptomatology 
that has continued since service or the applicable 
presumptive period.  Savage v. Gober, 10 Vet. App. 488 
(1997).

The veteran served on active duty from March 1974 until his 
retirement for years of service in September 1998.  His 
service medical records (SMRs) reflect that he was treated 
for external hemorrhoids in April 1981.  The remainder of the 
SMRs are negative for any further complaints or treatment 
related to hemorrhoids.  This includes multiple physical 
examination reports from 1972 to 1998, to include a Persian 
Gulf Illness examination in November 1997 and the veteran's 
retirement examination in July 1998.  Further, the veteran 
did not report any history of problems with hemorrhoids on 
the many reports of medical history that were completed by 
him in association with the physical examinations.

The veteran submitted his original claim for disability 
compensation benefits in September 1998.  He did not list 
hemorrhoids as one of his claimed disorders.

The veteran submitted his current claim in April 2002.  He 
also submitted treatment records from Reynolds Army Hospital 
(RAH) that covered a period of his active duty and 
retirement.  The records show that the veteran was treated 
for hemorrhoids after his retirement in September 1999.  The 
treatment consisted of advising the veteran to soften his 
stools and he was provided ProctoFoam.  He was to return to 
the clinic as needed.  A second entry, dated in February 
2002, noted a history of recurrent hemorrhoids with 
occasional bleeding.  The rectal examination found evidence 
of a small anal fissure and mild external hemorrhoids.  The 
veteran was referred for a colonoscopy.  The veteran 
underwent a colonoscopy in March 2002.  As part of the 
procedure the veteran had five large, internal hemorrhoids 
banded.  There were no further entries related to the 
veteran's hemorrhoids.

The veteran was afforded a VA examination in June 2002.  The 
veteran complained of problems of holding his stool and 
leakage.  He said that he experienced recurring hemorrhoids 
that would bleed after every bowel movement.  The veteran did 
not complain of any current hemorrhoid problem.  His recent 
surgery was noted.  The examiner reported that there were no 
hemorrhoids present on physical examination.  The diagnosis 
was hemorrhoids, condition resolved.

The veteran's claim was denied in September 2002.  The basis 
for the denial was that there was no current disability.

The veteran's notice of disagreement was received in November 
2002.  He said that he was unaware that in-service anal 
soreness, itching, spotting and occasional bleeding were the 
result of hemorrhoids.  He said that he never went to a 
doctor to discuss his symptoms until after service.  He added 
that hemorrhoids were not documented on his discharge 
physical because it did not occur to him that piles or rectal 
disease referred to hemorrhoids.  He added that he had no 
further documentation to submit.

The veteran further argued at the time he submitted his 
substantive appeal in May 2003 that he continued to use over-
the-counter medications.  He said that he continued to 
experience bowel/rectal leakage, bleeding and itching.

As noted above, the veteran's SMRs contain one entry related 
to a diagnosis of, and treatment for, hemorrhoids in 1981.  
Hemorrhoids were not noted on the many physical examinations 
of record, extending from 1972 to 1998.  The veteran has said 
that he did not list hemorrhoids on his medical history forms 
because he did not associate hemorrhoids with piles or rectal 
disease.

The post-service records show that the veteran was treated on 
a one-time basis in September 1999.  He later was evaluated 
for hemorrhoids in February 2002 and had five hemorrhoids 
banded at the time of a colonoscopy in March 2002.  The 
veteran's hemorrhoids were described as resolved at the time 
of his June 2002 VA examination.  

In evaluating the evidence of record the Board finds that 
there is no evidence to link the veteran's more recent 
problems with hemorrhoids to his military service.  The 
veteran was treated in 1981 with no other treatment or 
complaints noted during service.  The post-service disability 
has not been related to service by any competent evidence.  
The only evidence relating the veteran's hemorrhoids to 
service is the veteran's own statements.  The Board notes 
that the veteran is capable of presenting lay evidence 
regarding the symptoms of his claimed hemorrhoids and his 
self-treatment.  However, where, as here, a medical opinion 
is required to diagnose the condition and to provide a nexus 
to service, only a qualified individual can provide that 
evidence.  As a layperson, the veteran is not qualified to 
offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  In a case such as this, where the 
determinative issue involves a question of medical causation, 
competent medical evidence that provides a diagnosis and 
relates it to service is required.  Absent such evidence, and 
because the multiple in-service examinations included no 
mention of hemorrhoids, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection.  Such evidence, and inferences that may 
reasonably be drawn therefrom, are of greater evidentiary 
weight than the veteran's evidentiary assertions that he 
experienced symptoms in service that represented the onset of 
chronic hemorrhoid disability.

II.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2003).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

The SMRs show that the veteran was evaluated for skin 
problems of the face in November 1994.  A shave biopsy of the 
right chin at that time was found to show basal cell 
carcinoma, deep margin involved.  The veteran underwent 
excision of the lesion in January 1995.  A follow-up report 
noted that the veteran was evaluated for suture removal to 
the lower lip.  The veteran underwent a second skin lesion 
excision in April 1995.  The area involved was described as 
superior and inferior to healed incisional scar.  A follow-up 
entry in April 1995 reported that the veteran had a well-
healed incisional scar with minimal droop of the lower lip.  
An ear, nose, and throat (ENT) consult from January 1996 
reported that the veteran had paralysis of the right marginal 
mandibular nerve, secondary to basal cell carcinoma excision.  
The rest of the face was described as normal.  In November 
1996 the veteran was noticed to have right lip droop and 
asymmetry as a result of his prior lesion excisions.  He 
requested cosmetic surgery.  He was given an ENT consult in 
December 1996.  The examiner reported that the veteran had 
slight asymmetry of the right lower lip and some drooling.  
The examiner also reported that, in regard to facial nerves, 
the veteran had good movement in all divisions.  The consult 
noted several options for possible correction of the scar and 
drooping lip.  The remainder of the SMRs do not reflect any 
further evaluation or treatment of the scar or lip droop.

The veteran was afforded a VA examination in November 1998.  
The veteran's history of excision of basal cell carcinoma 
from the right chin was noted.  The examiner reported a well-
healed scar on the right side of the chin without further 
description.  He also provided a diagnosis of a history of 
basal cell carcinoma with no sign of recurrence or further 
problem.

The veteran was granted service connection for removal of 
basal cell carcinoma of the lower lip and chin.  He was 
assigned a noncompensable disability rating.

The veteran was afforded a VA examination in June 2002.  At 
the time the veteran claimed that the scar on his lower lip 
caused his lip to droop, that it was disfiguring and affected 
the proper closing of his lips.  The examiner reported the 
scar as measuring 4 centimeters (cm.) by 0.1 cm. with no 
tenderness, ulceration, tissue loss, or keloid formation.  He 
did say there was disfigurement.  A color photograph of the 
lower portion of the veteran's face was included.  The 
photograph depicted the veteran's face from the nose down and 
showed a droop of the lower lip at the right corner of his 
mouth.  The diagnosis was disfiguring scar, status-post basal 
cell carcinoma removal of the lower lip and chin with 
retraction of lower lip.  The scar on the chin was said to be 
resolved with no evident scars noted.  

The veteran submitted five photographs with his substantive 
appeal in May 2003.  The photographs were essentially one 
color, a shade of purple, and did not show the scar on his 
lower lip to be discolored or to stand out in a marked way 
from the surrounding tissue.  The scar was evident, as was 
his drooping lip, characteristics that were shown on the 
photograph that was taken as part of his June 2002 VA 
examination.  The veteran contended in his substantive appeal 
that the scar was adherent to underlying tissue and 
associated with underlying soft tissue damage/loss.  He also 
provided his own measurements as to the dimensions of the 
scar and that it was 1.75 inches (or 4.5 cm.) in length and 
one-quarter inch wide (0.6 cm.).  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's appeal, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected disfiguring scar, 
status-post basal cell carcinoma removal, lower lip and chin 
with retraction of the lower lip.  The veteran was notified 
of the change in criteria by way of the statement of the case 
(SOC) that was issued in March 2003.  Moreover, the September 
2003 rating decision that increased his disability rating 
evaluated the veteran's claim under both sets of criteria.  
Thus, in light of the above there is no prejudice to the 
veteran in the Board's adjudication of the claim under both 
sets of criteria.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The RO previously rated the veteran's removal of basal cell 
carcinoma as noncompensably disabling under Diagnostic Code 
7804.  38 C.F.R. § 4.118 (2002).  Under the former criteria 
of Diagnostic Code 7804, scars that are superficial, tender 
and painful on objective demonstration warrant a 10 percent 
disability rating.  The 10 percent rating is the maximum 
schedule disability rating available under Diagnostic Code 
7804.  

The RO later re-characterized the veteran's disability as a 
disfiguring scar, status-post basal cell carcinoma removal, 
lower lip and chin with retraction of the lower lip, and the 
RO evaluated the disability under Diagnostic Code 7800, used 
to evaluated disabilities involving disfiguring scars of the 
head, face or neck.  38 C.F.R. § 4.118 (2002).  The veteran 
was then granted an increased rating to 10 percent in 
September 2003, effective from the date of claim in April 
2002.  

Under Diagnostic Code 7800, a 10 percent evaluation is for 
consideration where the scar is found to be moderately 
disfiguring.  A 30 percent evaluation is applicable where the 
disfigurement is severe, especially if producing a marked and 
unsightly deformity of eyelids, lips, or auricles.  

The evidence does not show that the veteran's scar is 
severely disfiguring.  The droop of the right lower lip has 
been described in multiple SMR entries as slight or minimal.  
This is corroborated by the several photographs of record, to 
include the photograph from the VA examination and those 
submitted by the veteran.  The scar is not marked and does 
not present an unsightly deformity.  It is disfiguring, as 
stated by the June 2002 VA examiner.

The Board has considered other diagnostic codes for possible 
application.  However, Diagnostic Codes 7802, 7803 and 7804, 
respectively, provide for a maximum rating of 10 percent.  
Diagnostic Code 7801 pertains to rating disabilities 
involving scars from third degree burns.  A 20 percent rating 
would require a scarred area exceeding 12 square inches or 
77.4 sq. cm.  The veteran's scar does not satisfy that 
criteria.

The revised criteria for Diagnostic Code 7800, effective from 
August 30, 2002, include several notes that provide the 
foundation for applying the new criteria.  In particular, 
Note (1) provides the eight characteristics of disfigurement 
for purposes of evaluation under 38 C.F.R. § 4.118.  They 
are:

Scar 5 or more inches (13 or more cm.) in 
length.

Scar at least one-quarter inch (0.6 cm.) 
wide at its widest part.

Surface contour of scar elevated or 
depressed on palpation.

Scar adherent to underlying tissue.

Skin hypo- or hyperpigmented in an area 
exceeding six square inches (39 sq. cm.).

Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.).

Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.).

Skin indurated inflexible in an area 
exceeding six square inches (39 sq. cm.).

38 C.F.R. § 4.118, Note (1) (2003).  Note (2), pertaining to 
tissue loss of the auricle and anatomical loss of both eyes 
or one eye, is not applicable.  Note (3) directs that 
unretouched color photographs should be taken into 
consideration when evaluating under these criteria.  

With the characteristics of disfigurement in mind, the rating 
criteria for a 10 percent rating requires evidence of one 
characteristic of disfigurement.  A 30 percent rating is for 
application with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or, with two or three 
characteristics of disfigurement.  38 C.F.R. § 4.118, 
Diagnostic 7800.

In this case, the veteran's scar of the lower lip does not 
satisfy the characteristics of disfigurement such as to 
warrant a 30 percent rating.  There is no visible or palpable 
tissue loss and gross distortion or asymmetry of one feature 
or paired set of features - lips in this instance.  Further 
there is no evidence to show that the veteran's scar 
manifests two or three of the characteristics of 
disfigurement.  The size of the scar does not satisfy the 
criteria.  Further the surface contour of the scar is not 
elevated or depressed on palpation, and is not adherent to 
underlying tissue.

The veteran has contended that his scar is 0.6 cm wide at its 
widest point, that the surface contour is depressed on 
palpation and that the scar is adherent to underlying tissue.  
However, there is no competent evidence of record to support 
the veteran's contentions.  In fact, the veteran's 
contentions are in direct contrast to the findings from the 
June 2002 VA examination.  Moreover, the veteran last 
underwent an excision in the area in 1995.  The scar has 
remained at its current state since that time.  

In reaching this determination, the Board has considered the 
photograph submitted as part of the veteran's June 2002 VA 
examination, as well as the photographs submitted by the 
veteran.  The veteran has contended that his scar meets 
several of the disfigurement characteristics.  However, his 
contentions are not supported by the objective evidence of 
record.  

In reviewing all of the evidence of record, the Board finds 
that an increased rating for the veteran's disfiguring scar 
is not warranted under either the prior or amended 
regulations.  The veteran's claim for an increased rating is 
denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hemorrhoids or an increased rating for 
disfiguring scar, status post basal cell carcinoma removal, 
lower lip and chin with retraction of lower lip.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  He has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The RO wrote to the veteran in June 2002 and informed him of 
the evidence needed to substantiate his claim and the 
elements to satisfy to establish service connection.  The 
veteran was also advised that he needed to provide evidence 
that his service-connected scar disability warranted a higher 
evaluation.  He was told that this was usually shown by 
medical records.  The veteran was informed that he should 
obtain and provide copies of private medical records, unless 
he desired the RO's assistance in that endeavor.  He was also 
informed that the RO would obtain records from government 
sources.  

The veteran did not identify any other evidence or 
information that could be obtained to support his claim for 
benefits.  He stated in his November 2002 notice of 
disagreement that he had no further documentation to submit.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  He did not 
identify or provide any additional information or evidence to 
support his claims.  He was afforded a VA examination and the 
evidence from that examination did not support his 
contentions.  He was notified of the continued denial of his 
claim and the basis for the denial.  In summary, the Board 
finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.  As 
noted above, the veteran has not identified any additional 
source of information or evidence that could be obtained to 
support his claims.  He was afforded a VA examination in the 
development of his claim.  He submitted records from RAH and 
photographs in support of his claim.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the spirit and the intent of the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for hemorrhoids is denied.

Entitlement to an increased rating for a disfiguring scar, 
status-post basal cell removal lower lip and chin with 
retraction of the lower lip, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



